DISSENTING OPINION BY
Judge FRIEDMAN.
I respectfully dissent. The majority concludes that, because Edie Tirrill and others1 (collectively, Occupants) did not explain why they waited twenty-nine days after the dismissal of their untimely appeal to file a request for an appeal nunc pro tunc,2 Occupants are not entitled to a hearing to present evidence showing that their failure to file a timely appeal was due to non-negligent circumstances. However, because this court did not give Occupants notice that the twenty-nine-day period was at issue, I see no reason why Occupants would have offered an explanation. Thus, I would allow the hearing.
This court’s February 23, 2006, order directing en banc argument on Occupants’ application for leave to appeal nunc pro tunc identified only one issue for consideration.
The parties in their brief shall address the applicability of the following cases, among others, to the appellants’ argument that their appeal was belatedly filed because of the illness of counsel:
1. Tony Grande, Inc. v. Workers’ Compensation Appeal Board (Rodriquez), 71 Pa.Cmwlth.566, 455 A.2d 299 (1983);
2. Lajevic v. Department of Transportation, 718 A.2d 371 (Pa.Cmwlth.1998); and
3. Smith v. Department of Transposition, 749 A.2d 1065 (Pa.Cmwlth.2000).
(2/23/2006 Order) (emphasis added). Thus, the only question clearly before this court was whether Occupants were entitled to a nunc pro tunc appeal based on the alleged illness.3
Occupants complied with the February 23, 2006, order, addressing the stated question in their brief and offering an explanation for their failure to file a timely appeal. There was no reason for Occupants to address why their request for a nunc pro tunc appeal was filed twenty-nine days after the dismissal of their appeal. Inasmuch as this court limited the issue before the court to the alleged illness and did not require that Occupants explain the twenty-nine-day period, I would not deny them a hearing on their application for a nunc pro tunc appeal.

. As the majority notes, Edie Tirrill is joined by all of the residents of 4615 Penn Street in Philadelphia, Pennsylvania 19124.


. This court dismissed Occupants' appeal as untimely on Januaiy 23, 2006. Occupants filed their application for leave to appeal nunc pro tunc on February 21, 2006.


.I note that in none of the above cases did this court sua sponte dismiss the appeal as untimely, and, unlike here, in each case the appellant was granted a hearing to present evidence.